Citation Nr: 1619862	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  99-11 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


	THE ISSUE		

Entitlement to service connection for posttraumatic stress disorder (PTSD).  

(The issues of entitlement to an initial compensable rating for Bell's palsy, an initial evaluation in excess of 10 percent for carotid artery disease, and an evaluation in excess of 20 percent for diabetes mellitus, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Mrs. Kathy Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.  The Veteran perfected an appeal as to the denial of his claim. 

This matter was previously before the Board in June 2006, when the Board denied the claim for service connection for PTSD and his claim for service connection for hypertension as secondary to PTSD.  The Veteran appealed the Board's June 2006 decision to the Court of Appeals for Veterans Claims (Court), and by the way of a July 2007 Order, the Court vacated and remanded the Board's decision pursuant to a Joint Motion for Remand.  In March 2008, the Board remanded the claims for additional development. 

In a June 2014 rating decision, the RO awarded service connection for hypertension as secondary to service-connected diabetes mellitus.  As that award was a grant of the full benefit sought, the matter is no longer on appeal. 

As noted on the cover page, the Veteran has a number of other claims on appeal before the Board which are the subject of a separate decision, as the Veteran has appointed an attorney limited representation on this issue.  The Veteran submitted a properly executed power of attorney for Disabled American Veterans for the other issues on appeal.  See 38 C.F.R. §§ 14.626, 14.631 (2015).  As such, separate decisions are required on these issues.

During the pendency of the appeal, the Veteran's claims folder was processed using electronic claims systems, Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran has a diagnosis of PTSD in accordance with § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and his diagnosed PTSD is related to his confirmed in-service stressor events.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.



Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a recognizable in-service stressor event will vary depending upon whether a veteran engaged in "combat with the enemy".  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat is determined on a case-by-case basis, and it requires that a veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Morgan v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, as long as such testimony is found to be credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843-133 (July 13, 2010).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for PTSD.  He asserts that his current psychiatric problems are related to his period of service when he was stationed in Vietnam.  

In particular, the Veteran alleges that his current psychiatric problems are related to stressor events while he was stationed in Vietnam from 1967 to 1968, including being a member of an artillery unit within close proximity to artillery pieces being fired at enemy positions and enemy soldiers, being stationed on a base that came under mortar attack and enemy in December 1967, and being a member of a unit mission that sustained mortar attack and enemy fire that resulted in causalities.  VA has conceded the Veteran's in-service stressor events based on corroborating military documents.  See March 2014 response from Defense Personnel Records Information System (DPRIS) and April 2015 Request for VA examination. 

In addition, the Board finds that the Veteran's claimed inservice stressor events are likely consistent with the places, types, and circumstances of his service.  While a review of the evidence of record does not establish that he, individually, engaged in combat with the enemy or that he received awards are indicative of direct combat, his military personnel records reflect that he served in Vietnam from July 1967 to April 1968, his military occupational specialty (MOS) was an ammo handler and heavy vehicle driver.  Given the Veteran's credible reports that he was exposed to enemy and he witnessed attacks on other soldiers, and his MOS which would place him in close proximity to combat equipment, the Board finds that his reported stressor events are likely consistent with his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The remaining questions before the Board regarding the claim for service connection for PTSD are (1) whether there is medical evidence establishing a diagnosis of PTSD as defined in DSM-IV, and (2) whether there is medical evidence of nexus between the diagnosis and the in-service stressor events. 

On the question of a current diagnosis, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran has a diagnosis of PTSD as defined in DSM-IV.  The report of a December 1999 private psychiatric evaluation and a January 2008 private medical opinion report both show Axis I diagnosis of PTSD based on DSM-IV criteria.  In addition, VA mental health treatment records dated from June 2001 to November 2006 reflect a diagnosis of PTSD.  However, subsequent VA mental health treatment records show that a diagnosis of PTSD was ruled out.  The Veteran was also afforded VA psychiatric examinations to evaluate his claimed PTSD.  Each of VA examiner found that based on a review of the claims folder and the findings from clinical evaluation, the Veteran had PTSD traits, but he did not meet the DSM-IV criteria for a diagnosis PTSD.  See December 1999, February 2003, March 2013, and May 2015 VA examination reports.

Although the VA examiners found that the Veteran's symptoms did not fully meet the DSM-IV criteria for PTSD, both private psychologists diagnosed the Veteran with PTSD under the DSM-IV criteria.  There is no indication in the record that the private medical conclusions cannot be accurately based on the Veteran's reports of his experiences in Vietnam.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (a medical opinion cannot be disregarded solely on the rationale that the medical opinion is based on a history provided by the veteran).  The Veteran's statement regarding his in-service stressor event has already been conceded and his statements are considered credible.  Resolving reasonable doubt in the Veteran's favor on the question of diagnosis of PTSD, the Board finds that the Veteran has a diagnosis of PTSD as defined by DSM-IV.  

With respect to the remaining question of relationship of PTSD to in-service stressful events, both private psychologists have related the Veteran's PTSD to his in-service stressor events while he was stationed in Vietnam.  The Board finds that this is a sufficient competent evidence to establish a nexus between the Veteran's PTSD and his service.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


